Citation Nr: 1528026	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a disability manifested by chronic diarrhea.

5.  Entitlement to service connection for chronic nosebleeds.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a disability manifested by chest pain.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for an upper respiratory infection.

10.  Entitlement to service connection for a disability manifested by bilateral lower leg pain, body weakness and swollen/stiff joints.

11.  Entitlement to a rating in excess of 10 percent for residuals of a concussion prior to August 5, 2013, and to a compensable rating from that date.

12.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who had more than two years of active service, including the period from February 2003 to February 2004.  He had active duty for training from August 1986 to April 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  A December 2010 rating decision granted service connection for mild concussion and for bilateral hearing loss and assigned evaluations of 10 percent and noncompensable, respectively; the remaining claims were denied.  A September 2013 rating decision reduced the evaluation for migraine headaches, residuals of a mild concussion, to noncompensable, effective August 5, 2013.

In a May 2005 rating decision, the RO denied service connection for low back, right elbow and left shoulder disabilities.  Since this determination, the VA received some personnel and medical records from his service.  Accordingly, the Board will consider the claims for service connection for low back, right elbow and left shoulder disabilities without regard to finality.  See 38 C.F.R. § 3.156(c) (2014).

The issue of an increased rating for posttraumatic stress disorder has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A low back disability was not present in service or for years after, and has not been demonstrated to be related to service.  

2.  A right elbow disability, if present, was not shown in service or for years following service, and has not been demonstrated to be related to service.

3.  A left shoulder disability was not present in service or for years after, and has not been demonstrated to be related to service.  

4.  The Veteran is not shown to have a disability manifested by diarrhea.

5.  The Veteran is not shown to have chronic nosebleeds.

6.  Hypertension, if present, was not shown in service or for many years thereafter, and has not been demonstrated to be related to service.

7.  The Veteran is not shown to have a disability manifested by chest pain.

8.  The Veteran is not shown to have obstructive sleep apnea.

9.  The Veteran is not shown to have an upper respiratory infection.  

10.  The Veteran is not shown to have a disability manifested by bilateral lower leg pain, body weakness and swollen/stiff joints.

11.  Prior to August 5, 2013, the Veteran's concussion residuals were manifested by mild memory loss and headaches.

12.  From August 5, 2013, the residuals of the Veteran's concussion included non-prostrating headaches.  No neurobehavioral effects have been documented.

13.  The Veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A right elbow disability was not incurred in or aggravated by active service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A left shoulder disability was not incurred in or aggravated by active service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A disability manifested by diarrhea was not incurred in or aggravated by active service or active duty for training.  §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A disability manifested by chronic nosebleeds was not incurred in or aggravated by active service or active duty for training.  §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, nor was it incurred in or aggravated by active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

7.  A disability manifested by chronic chest pain was not incurred in or aggravated by active service or active duty for training.  §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  Obstructive sleep apnea was not incurred in or aggravated by active service or active duty for training.  §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  Chronic upper respiratory infection was not incurred in or aggravated by active service or active duty for training.  §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

10.  A disability manifested by bilateral lower leg pain, body weakness and swollen/stiff joints was not incurred in or aggravated by active service or active duty for training.  §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  A rating in excess of 10 percent for residuals of a concussion, prior to August 5 2013, or a compensable rating from that date is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Codes 8100, 8045 (2014).

12.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Most of the Veteran's service treatment records are not available.  The January 2010 letter informed him that service treatment records often do not contain entries of treatment given to Veterans who served during a period of war.  He was asked to provide information concerning any treatment he received for the claimed disabilities in service.  In September 2010, the VA made a formal determination that the service records for the Veteran's service from October 2001 to April 2002, and from February 2003 to February 2004 are unavailable, and listed the efforts to secure them.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations to determine the etiology of any low back, right elbow and left shoulder disabilities, as well as the severity of his headaches and bilateral hearing loss.  VA did not provide an examination regarding the remainder of his claims.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not indicate that there is a relationship between service and hypertension or that he currently has disabilities manifested by diarrhea, chest pain or bilateral lower leg pain, body weakness and swollen/stiff joints or that he has obstructive sleep apnea, chronic nosebleeds or an upper respiratory infection.  Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

No pertinent abnormalities were reported on an October 1990 quadrennial examination or an August 1993 enlistment examination for the National Guard.  Blood pressure readings were 130/80 and 116/78, respectively.  

An October 2003 service treatment record shows the Veteran reported his right ear felt clogged after an explosion between vehicles.  Blood pressure was 136/81.

The Veteran was seen in a VA outpatient treatment clinic in April 2004.  He reported he had just returned from Iraq.  He stated that while in service, he hurt his elbow by hitting it against something.  He claimed X-rays were taken, but the examiner noted no report was available for review.  He complained of right elbow pain only when he leaned against the elbow.  On examination, blood pressure was 146/90.  The assessments were right elbow pain, not severe and increased blood pressure without a diagnosis of hypertension.  

On June 2004 VA examination of the spine and joints, the Veteran stated his low back, right elbow and left shoulder pain started in Iraq following an explosion.  He reported X-rays of the right elbow and left shoulder were taken in service, but the results were not known.  He did not report any treatment.  The diagnoses were lumbar strain "service-connected in Iraq," chronic mild low back syndrome, mechanical, right elbow bursitis and left shoulder subacromial bursitis.

The Veteran was admitted to a private hospital in November 2009 with a gastrointestinal bleed secondary to alcohol dependence.

VA outpatient treatment records have been associated with the claims folder.  In November 2009, the Veteran reported having multiple musculoskeletal complaints.  He said he had low back pain, pain involving the posterior lower extremity and the right elbow.  He reported having headaches three to four times a week.  He said they occurred on and off throughout most of the day.  There was mild photophobia with the headache.  The worst headache was 4/10.  He stated he did not take medication for the headaches and they went away on their own.  The next month, the Veteran related a history of low back pain since his return from Iraq.  An examination showed blood pressure was 107/71.  The assessment was low back pain/muscle strain.  A chest X-ray in December 2009 revealed clear lungs.  Later in December 2009, he complained of low back pain for five years.  

On VA psychiatric examination in November 2010, the Veteran reported he had headaches daily.  He stated he had been involved in a motor vehicle accident the previous month and, as a consequence, had been diagnosed with herniated discs.  

A VA traumatic brain injury examination was conducted in November 2010.  The Veteran complained of headaches since an IED explosion in service.  He stated the headaches were mostly throbbing-type of sensation and a sharp, dull sensation on the frontal and occipital areas, sometimes diffuse.  The headaches can last for at least one to two hours, and are associated with mild nausea and photophobia and phonobia.  There is no vomiting, blurred vision, dizziness or light-headedness.  The Veteran usually took over-the-counter pain and headache medication.  Currently, he rests in a quiet, dark room and after the headache is alleviated, he is able to continue his daily activity and routine.  The headaches are not severe or prostrating in nature.  He gets slight dizziness from time to time upon quick change of posture and position.  He indicated the dizziness and lightheadedness were mild and resolved in a few seconds, and that there were no further neurological sequelae.  A test for benign positional vertigo was negative.  He had no definite balance problem at that time.  He reported both short-term and long-term memory problems to a mild to moderate degree.  A mini-mental status evaluation was 28/30.  There was no speech or swallowing difficulty.  The Veteran reported neck, back, knee and shoulder pain, and had some neuropathy symptoms of the hands.  No focal neurological sensory deficits were noted.  He denied double or blurred vision.  He did not have any significant decreased sensation of taste or smell.  There was no seizure activity.  He reported hypersensitivity to sound or light, and this had been described in the context with the migraine headaches.  

An examination showed the Veteran had 5/5 motor strength in the upper and lower extremities.  Reflexes were 2+.  There was no dysfunction of the autonomic nervous system.  The diagnoses were mild concussion, migraine headaches, mild dizziness and mild peripheral neuropathy.  The examiner stated there was no traumatic brain injury.  He commented that the headaches were not excruciating, severe or prostrating, and the Veteran was not taking medication for them at that time.  He did report some chronic daily headaches from time to time.  The examiner noted the dizziness the Veteran reported was mostly positional, secondary to a quick change of posture.  This was not severe and did not interfere with his daily activities or his job.  

The Veteran was afforded a VA audiometric examination in November 2010.  The audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 5, 20, 30 and 40, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 20, 45 and 45.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.  

VA outpatient treatment records show that when the Veteran was seen in April 2013, it was noted he had been binge drinking for five days and had general body aches.  He also stated he had a bloody nose that resolved on its own the previous day. In June 2013, his blood pressure was 174/125 and 150/113.  The next day, blood pressure readings were 142/111 and 109/78.  In July 2013, he complained of general body pain.  Later that month, he reported headache pain of 5/10, which was reduced to 0/10 after medication.  The Veteran denied diarrhea in August 2013.  The assessments included portal hypertension.

On VA examination for headaches on August 5, 2013, the Veteran complained of headaches that were throbbing in nature.  They were present over the front of the head and radiated to the back.  The headaches occurred about three times a week, and lasted for a few hours.  There were no clear associated symptoms.  He took Tylenol for the headaches, but was not receiving treatment for them.  On examination, it was noted he did not experience headache pain and had no prostrating attacks of headaches.  The diagnosis was migraine headaches.  The examiner noted the headaches did not impact the Veteran's ability to work.  

During a VA traumatic brain injury examination in August 2013, the Veteran stated his headaches occurred two to three times a week.  They were present over the back of his head and radiated frontally and over the front of the head to the back.  The pain was throbbing in nature and lasted for a few hours.  He took Tylenol as needed.  An assessment showed he had a complaint of mild memory loss, attention, concentration, without objective evidence on testing.  Motor activity was normal, and there were no neurobehavioral effects.  He had residual migraine headaches.  The examiner stated there was no evidence of any residuals of a traumatic brain injury on the examination.  He added that none of the Veteran's emotional/behavioral signs and symptoms represented any residuals of a traumatic brain injury.  

The Veteran was afforded a VA examination of the spine in August 2013.  The examiner noted he reviewed the Veteran's records, to include service and VA records.  The Veteran first said he hurt his back in an IED explosion, and also said if not at that time, then it was when he was wrestling with a captured suspect.  The diagnosis was lumbar strain.  The examiner commented that the Veteran's back strain might have started in Iraq, but he had no evidence of any "significant" injury to the back, now or then.  He concluded there was a less than 50 percent chance that the back injury in service led to his current back strain.  He noted that a low back ache similar to what the Veteran had was common and as he had no discrete (significant) injury in service, he did not link the current back ache to service. 

A VA examination of the elbow was conducted in August 2013.  The examiner stated he reviewed the Veteran's records, to include service records and other examinations.  The diagnosis was right olecranon bursitis.  The examiner stated the Veteran's olecranon bursitis had completely healed.  There was no evidence that he hurt his elbow in an IED explosion.  He added that he did not relate the elbow discomfort the Veteran has at the extremes of motion to the elbow bursitis on active duty.  He noted the Veteran worked out at a gym three days a week for 45 minutes, and this might be the source of his elbow discomfort.

In September 2013, a VA physician provided an opinion concerning the Veteran's left shoulder condition.  Based on a review of the record, he concluded it was less likely as not that the Veteran's left shoulder disability was incurred in or caused by service.  He noted the Veteran never sought an evaluation of his shoulder in service and this suggested that it did not bother him much and that no significant injury occurred.  He further stated that having mild to moderate shoulder pain occurs frequently in many people.  He added that the Veteran's subacromial bursitis and bicipital tendinitis occur frequently in the general population and usually no known cause is found.  For the Veteran, no cause is obvious, and the examiner reported that he "did not link" the Veteran's current shoulder discomfort to the IED injury in service.  

      Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board concedes that few service treatment records are available.  The October 2003 service treatment record appears to confirm the Veteran was involved in some type of explosion, but it does not mention the low back, right elbow or left shoulder.  The Board acknowledges the Veteran had complaints involving the low back, right elbow and left shoulder when he was examined by the VA in June 2004, a few months following his discharge from service.  It is significant to point out, however, that the only medical opinion of record found that any current disability of these joints is not related to service, to include any injury he might have sustained in service.  

The Board notes that in November 2010, the Veteran reported he had recently been involved in a motor vehicle accident that had resulted in herniated discs.  The VA examiner in 2013 essentially determined that, even considering the IED event, any current problems involving the low back, right elbow or left shoulder were less likely related to service.  The examiner offered an explanation for the Veteran's elbow discomfort, attributing it to his working out at a gym three times a week, and indicated that the Veteran's back and shoulder complaints "occur frequently in the population" and "usually no known cause is found."  He specifically rejected a link between any injury in service and a current disability of the low back, right elbow or low back.

With respect to the claim for service connection for hypertension, the only blood pressure reading of record during a period of active duty was normal.  The Board acknowledges that the Veteran's blood pressure was elevated when he was seen in April 2004, approximately two months after he was discharged from service.  It was noted there was no diagnosis of hypertension, and he was to monitor his blood pressure at home.  VA outpatient treatment records show both normal and abnormal blood pressure readings in 2013, and while there is a diagnosis of portal hypertension, there is no documentation of a diagnosis of essential hypertension during service or within one year following the Veteran's separation from service.  In addition, the Veteran has not provided any competent medical evidence to link his claimed hypertension to service.  

The Veteran's assertions that low back, right elbow or left shoulder disabilities, or hypertension, are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disabilities fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is no competent medical evidence linking any such disability to service.  

In summary, the preponderance of the evidence of record is against a finding that any current low back, right elbow or left shoulder disability, or hypertension is related to (or, in the case of hypertension, may be presumed to be related to) the Veteran's service.  Accordingly, the preponderance of the evidence is against the claims of service connection for such disabilities.

The Veteran also asserts service connection is warranted for a disability or disabilities manifested by chronic diarrhea, chronic nosebleeds, chest pain, upper respiratory infections, bilateral lower leg pain, body weakness and swollen/stiff joints.  He also asserts service connection is warranted for obstructive sleep apnea.  The Board notes the Veteran denied having diarrhea in August 2010 and he reported a nosebleed in April 2013 that had resolved the previous day.  The fact remains that there is no medical evidence the Veteran has a disability manifested by these symptoms or that sleep apnea has been diagnosed.  With regard to these claims, no corresponding chronic disability has been identified at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for a disability manifested by diarrhea, chronic nosebleeds, a disability manifested by chest pain, obstructive sleep apnea, an upper respiratory infection or a disability manifested by bilateral lower leg pain, body weakness and swollen/stiff joints must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Residuals of a concussion

Diagnostic Code 8045 provides for rating TBI residuals based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical. 38 C.F.R. § 4.124a , Code 8045 (2013).  Ten separate facets are evaluated, with criteria for levels of impairment provided for each facet.  If no facet is evaluated as total (100 percent disabling), the level of the highest facet determines the overall percentage evaluation: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id.

A 50 percent evaluation may be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation may be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  With characteristic prostrating attacks averaging one in 2 months over last several months, a 10 percent evaluation may be assigned.  With less frequent attacks, a noncompensable rating may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The initial question is whether a rating in excess of 10 percent is warranted for the concussion residuals prior to August 5, 2013.  The November 2010 VA examination shows the Veteran reported headaches that lasted for up to two hours.  He acknowledged that he did not have any prostrating attacks of headaches.  Thus, there was no basis for a higher rating under Diagnostic Code 8100.  

The November 2010 VA examination demonstrated the Veteran had memory impairment and mild dizziness and lightheadedness.  These findings warranted the rating of 10 percent that was assigned, but no higher.  

As noted above, the RO reduced the evaluation for the concussion residuals to a noncompensable rating based on the findings of the August 5, 2013 VA examinations.  The Veteran reported that he had throbbing headaches two to three times per week.  He again denied that the attacks were prostrating.  Such a finding is required for a compensable rating.  While he still had a mild memory loss, the Board points that this symptom is now being evaluated under posttraumatic stress disorder, and that service connection for it had not been established when the 10 percent rating for concussion residuals was assigned. 

The Veteran is competent to report symptoms he experiences, including regarding the frequency and severity of his headaches and memory loss, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for concussion residuals prior to August 5, 2013, or a compensable rating from that date.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for such ratings.


	Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the November 2010 VA audiometric examination establishes that the Veteran had Level I hearing acuity in each ear.  Since the hearing loss in each ear is Level I, this results in a noncompensable evaluation for the Veteran's bilateral hearing loss.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's concussion residuals and bilateral hearing loss are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's concussion residuals or bilateral hearing loss impact on employability.  There is no indication in the evidence of record that by virtue of these disabilities the Veteran is rendered incapable of gainful employment.


ORDER

Service connection for lumbar strain, a right elbow disability, a left shoulder disability, a disability manifested by diarrhea, chronic nosebleeds, hypertension, a disability manifested by chest pain, obstructive sleep apnea, an upper respiratory infection or a disability manifested by bilateral lower leg pain, body weakness and swollen/stiff joints is denied.

Ratings in excess of 10 percent for residuals of a concussion prior to August 5, 2013 or a compensable rating from that date are denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


